Citation Nr: 1015728	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision issued by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned at a Travel 
Board hearing held in April 2009.  A transcript of the 
hearing is of record.  

The Veteran has submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
review.  See 38 C.F.R. § 20.1304 (2009).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A current tinnitus disability is related to active military 
service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

II. Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494- 95 (lay person may provide eyewitness account of 
medical symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
under 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Factual Background

Service treatment records show no complaint or findings of 
tinnitus.  

At a VA Compensation and Pension (C&P) audiology evaluation 
conducted in August 2007, the Veteran reported in-service 
noise exposure from mortars and military aircraft.  He stated 
that he first noticed constant bilateral tinnitus in 1971.  
He denied ear surgery, ear infections, family history of 
hearing loss, or occupational or recreational noise exposure.  
The examiner opined that the Veteran's tinnitus was less 
likely than not caused by acoustic trauma during military 
service because no information pertaining to hearing loss or 
tinnitus was noted in the claims file or service treatment 
records prior to 2004. 

In a letter sent in May 2008, the Veteran's private 
audiologist (Dr. Greenfield) noted that the Veteran reported 
symptoms of bilateral tinnitus that had been present since 
experiencing noise exposure in service.  Dr. Greenfield did 
not offer an opinion as to etiology.

In statements and testimony offered in support of his claim, 
the Veteran reported loud noise exposure from incoming mortar 
fire while in Vietnam, and from spending at least 90 percent 
of his time performing maintenance work on jet engine 
aircrafts.  The Veteran reported his (MOS) military 
occupational specialties included instrument repairman and 
instrument technician.  The Veteran and his wife also 
submitted written statements describing the Veteran's present 
tinnitus difficulties.

Analysis

The Veteran has reported experiencing symptoms of tinnitus in 
service and his testimony and statements are competent to 
establish readily identifiable symptoms of tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is 
no evidence in the record to suggest that his testimony is 
not credible.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  A current tinnitus disability has been also 
established based on the evidentiary record, which includes 
the Veteran's testimony, the August 2007 VA examination 
report, and the correspondence from Dr. Greenfield.  

As the first two elements of a service connection claim have 
been established, the only remaining requirement is evidence 
of a nexus between the current tinnitus disability and 
military service.  Based on the Veteran's testimony and his 
MOS, the record supports a finding that he had military noise 
exposure.  The Veteran has reported tinnitus in service, and 
a continuity of difficulty with tinnitus symptoms since 
active duty service.  His testimony is credible in light of 
his MOS and in-service noise exposure.  The Veteran is 
competent to report a continuity of symptomatology, and such 
continuity can serve to satisfy the requirement for a nexus 
between an in-service event and a current disability.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

The Board has considered the August 2007 VA opinion, which is 
against a nexus between the Veteran's in-service noise 
exposure and his current tinnitus.  However, it appears that 
the only rationale offered for the opinion was that there was 
no information pertaining to hearing loss or tinnitus in the 
claims file prior to 2004, and the Veteran had not filed a 
claim for this condition earlier.  The Board, however, notes 
that a medical opinion based solely on the absence of 
documentation in the record is inadequate, and an examiner 
must take into account a veteran's reports of injuries and 
symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).  
The Veteran's reports of a continuity of symptomatology are 
sufficient to establish a nexus between the current 
disability and service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Moreover, the Veteran's account of 
exposure to loud noise, including gunfire during his service 
in Vietnam, is consistent with his MOS and the circumstances 
of his service.  See 38 U.S.C.A. § 1154(a).  Absent the VA 
examiner's opinion, the only remaining evidence of a nexus is 
the Veteran's credible report of a continuity of symptoms 
since service.  Thus, the Board finds that the required nexus 
has been established.

For the Veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In this case, the evidence is at 
least in equipoise.  Thus, reasonable doubt is resolved in 
favor of the Veteran.  Service connection for tinnitus is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a tinnitus disability is granted.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.

Hearing tests conducted during service yielded no findings 
indicative of hearing loss as defined by VA.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  The 
Veteran reports his difficulties with his hearing began 
shortly after service and have continued since then.

The Veteran submitted to a VA audiology examination in August 
2007; however, his hearing was within normal limits and he 
did not meet the criteria for a disability, as defined under 
VA regulations.  See 38 C.F.R. § 3.385.  Since the VA 
examination, evidence has been added to the claims file which 
now appears to show a hearing loss disability that meets the 
criteria of 38 C.F.R. § 3.385.  

Recent correspondence received from the Veteran's private 
audiologist includes a copy of an April 2008 audiometry test 
showing bilateral speech discrimination scores of 92 percent.  
Unfortunately, it does not appear that the required Maryland 
CNC Test was utilized.  See 38 C.F.R. § 3.385.  In his 
correspondence, the physician further stated that the 
Veteran's current hearing loss appeared to meet the criteria 
of 38 C.F.R. § 3.385 with respect to the right ear with 
respect to both pure tone thresholds and speech 
discrimination; and in the left ear, the criteria were met 
with respect to the speech discrimination score.  While he 
noted the Veteran's report that he had experienced hearing 
loss since noise exposure in service, he did not provide an 
opinion, with a supporting rationale, linking current hearing 
loss to service.  Since the private examination shows there 
may have been a change in the Veteran's hearing acuity such 
that the requirements of 38 C.F.R. § 3.385 may now be met, 
another VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be afforded a VA 
audiology examination to determine the 
nature and severity of his current hearing 
loss.  The examiner should review the 
claims folder, including this remand, and 
must acknowledge such review.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that hearing loss was 
incurred in service or was due to an in-
service disease or injury (including noise 
exposure).  The examiner must provide a 
rationale for this opinion.  In that 
regard, advise the examiner that the 
Veteran has provided credible testimony 
concerning his exposure to excessive noise 
in service and that he is competent to 
report his history of symptoms since 
discharge.  The opinion should take his 
reports into account.  

2.  If the benefit remains denied, a 
supplemental statement of the case should 
be issued to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


